Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 1 of 46 PageID: 17520




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

                                            Civil Action No.: 3:13-cv-07871-
  KIMBERLY COLE, ALAN COLE,                 FLW-TJB
  JAMES MONICA, LINDA BOYD,
  MICHAEL MCMAHON, RAY
  SMINKEY, JAMES MEDDERS, JUDY
  MEDDERS, ROBERT PEPERNO,
  SARAH PEPERNO, and KELLY
  MCCOY, on behalf of themselves and all
  others similarly situated,

              Plaintiffs,

        vs.

  NIBCO, INC.,

            Defendant.
  __________________________________________________________________

        BRIEF IN OPPOSITION TO PLAINTIFFS’ MOTION FOR FINAL
             SETTLEMENT APPROVAL AND RELATED RELIEF
                   ON BEHALF OF INTERESTED PARTY
        CHRISTIANSON AIR CONDITIONING AND PLUMBING, LLC
  __________________________________________________________________

  Gavin J. Rooney                   Shelly D. Masters (pro hac vice admission
  Craig Dashiell                    pending)
  LOWENSTEIN SANDLER LLP            Nicholas Y. Gavrizi (pro hac vice admission
  One Lowenstein Drive              pending)
  Roseland, New Jersey 07068        COKINOS, BOSEIEN & YOUNG PC
  (973) 597-2500                    Las Cimas IV
                                    900 S. Capital of Texas Hwy, Suite 425
                                    Austin, Texas 78746
                                    (512) 476-1080

  Attorneys for Objectors Christianson Air Conditioning and Plumbing, LLC and
  Dupree Plumbing Co., Inc.
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 2 of 46 PageID: 17521




                                         TABLE OF CONTENTS

  PRELIMINARY STATEMENT ............................................................................. 1

  ARGUMENT.......................................................................................................... 5
          I.       THE SETTLEMENT CANNOT BE APPROVED BECAUSE
                   THE CLASS IS NOT CERTIFIABLE. ............................................... 8
                   1.       Predominance is not satisfied because individual inquires
                            of fact will be significant in deciding the Class Members
                            Cases—most notably, the type/amount of disinfectant
                            used in the water supplied to each structure. ............................. 8

                   2.       Superiority is not satisfied because the relevant factors
                            weigh against a class action being a superior vehicle to
                            assert claims on behalf of the Proposed Class. ........................ 14
                   3.       Ascertainability is not satisfied because the Class is not
                            defined using objective criteria and there is no reliable
                            and administratively feasible way to identify all Class
                            Members of the Proposed Class. ............................................. 18
                   4.       Adequacy is not satisfied because subsets of the
                            Proposed Class—homeowners and Installers—have
                            conflicting/competing interests. .............................................. 22
                   5.       Typicality is not satisfied because Plaintiffs’ claims are
                            based on different legal theories, conduct, and injuries
                            than Installers, a subset of the Proposed Class......................... 26
          II.      THE SETTLEMENT AGREEMENT IS NOT FAIR,
                   REASONABLE OR ADEQUATE. .................................................. 30
                   1.       In performing a fairness analysis, the Court has a
                            fiduciary duty to absent class members like Christianson.
                            Plaintiffs’ simultaneous request for certification and
                            settlement calls for heightened judicial scrutiny. ..................... 30
                   2.       Several Girsh factors weigh against approval. ......................... 33

                   3.       Prudential considerations weigh against approval. .................. 35


  LEGAL:05708-0504/10800825.1                              i
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 3 of 46 PageID: 17522




                            a.       The Settlement is unfair to Installers because it
                                     strips them of contribution rights against NIBCO
                                     without just compensation............................................. 35
                            b.       The Settlement prevents Installers from securing a
                                     true right of opt out from the Settlement. ...................... 36
                            c.       Finally, the procedure for processing individual
                                     claims under the settlement is not fair and
                                     reasonable. .................................................................... 37
                   4.       Finally, In re Baby Products factors weigh against the
                            Settlement because the Settlement Amount is critically
                            underfunded and inadequate.................................................... 37

  CONCLUSION .................................................................................................... 38




  LEGAL:05708-0504/10800825.1                              ii
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 4 of 46 PageID: 17523




                                     TABLE OF AUTHORITIES

                                                                                                       Page(s)
  CASES
  Amchem v. Windsor Prods. Inc.,
    521 U.S. 591 (199)..................................................................................... 23, 31
  Beneli v. BCA Fin. Services, Inc.,
    324 F.R.D. 89 (D.N.J. 2018) ..................................................................... passim
  Boyle v. Progressive Specialty Ins.
    Co., No. 09-5515, 2018 WL 2770166 (E.D. Pa. June 7, 2018) ................... 18, 19
  Byrd v. Aaron’s Inc.,
     784 F.3d 154 (3d Cir. 2015) ................................................................. 10, 18, 19
  Cannon v. Ashburn Corp.,
    CV 16-1452, 2018 WL 1806046 (D.N.J. Apr. 17, 2018) .................................... 7
  Continental Homes of Texas, LP v. NIBCO, et al .................................................... 2
  Ctr. City Periodontists, P.C. v. Dentsply Int’l, Inc.,
     321 F.R.D. 193 (E.D. Pa. 2017) ....................................................................... 16
  Dewey v. Volkswagen Aktiengesellschaft,
    681 F.3d 170 (3d Cir. 2012) ............................................................................. 23
  Eichenholtz v. Brennan,
     52 F.3d 478 (3d Cir. 1995) ............................................................................. 1, 4
  Girsh v. Jepson,
     521 F.2d 153 (3d Cir. 1975) ........................................................... 30, 31, 33, 34
  Gonzalez v. Corning,
    317 F.R.D. 443 (W.D. Pa. 2016) ...................................................................... 17
  Gonzalez v. Corning,
    885 F.3d 186 (3d Cir. 2018) ....................................................................... 11, 12
  Gonzalez v. Corning,
    885 F.3d 189 (3d Cir. 2018) ....................................................................... 11, 12



  LEGAL:05708-0504/10800825.1                            iii
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 5 of 46 PageID: 17524




  Grubb v. Green Tree Servicing, LLC,
    CV 13-07421 (FLW), 2017 WL 3191521 (D.N.J. July 27, 2017)..................... 20
  Hayes v. Wal–Mart Stores, Inc.,
    725 F.3d 349 (3d Cir. 2013) ............................................................................... 6
  Helmer v. Goodyear Tire & Rubber Co.,
    12-CV-00685-RBJ-MEH, 2014 WL 1133299 (D. Colo. Mar. 21, 2014) ...... 9, 10
  Hummel v. Tamko Bldg. Products, Inc.,
    303 F. Supp. 3d 1288 (M.D. Fla. 2017)............................................................ 13
  In re AT&T Corp.,
     455 F.3d 160 (3d Cir. 2006) ............................................................................. 30
  In re Atlas Roofing Corp. Chalet Shingle Products Liab. Litig.,
     321 F.R.D. 430 (N.D. Ga. 2017) ................................................................ 13, 17
  In re Baby Products Antitrust Litig.,
     708 F.3d 163, 174 (3d Cir. 2013) ................................................... 30, 31, 32, 37
  In re CertainTeed Fiber Cement Siding Litig.,
     303 F.R.D. 199 (E.D. Pa. 2014) ....................................................................... 14
  In re Class 8 Transmission Indirect Purchaser Antitrust Litig.,
     679 Fed. App’x 135 (3d Cir. 2017) .................................................................... 8
  In re Domestic Drywall Antitrust Litig.,
     13-MD-2437, 2017 WL 3700999 (E.D. Pa. Aug. 24, 2017) ............................. 22
  In re Dry Max Pampers Litig.,
     724 F.3d 713 (6th Cir. 2013) ........................................................................ 3, 32
  In re Ford Motor Co. E-350 Van Products Liab. Litig. (No. II),
     CIV.A. 03-4558, 2012 WL 379944 (D.N.J. Feb. 6, 2012) .................................. 7
  In re Ford Motor Co. Ignition Switch Products Liab. Litig.,
     194 F.R.D. 484 (D.N.J. 2000) .......................................................................... 13
  In re Gen. Motors Corp. Pick-Up Truck Fuel Tank Prod. Liab. Litig.,
     55 F.3d 768 (3d Cir. 1995) ............................................................. 23, 24, 26, 33




  LEGAL:05708-0504/10800825.1                           iv
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 6 of 46 PageID: 17525




  In re Hydrogen Peroxide Antitrust Litig.,
     552 F.3d 305 (3d Cir. 2008) ............................................................................... 6
  In re IKO Roofing Shingle Products Liab. Litig.,
     757 F.3d 599 (7th Cir. 2014) ................................................................ 10, 11, 12
  In re Nat’l Football League Players Concussion Injury Litig.,
     821 F.3d 410 (3d Cir. 2016) ............................................................................... 6
  In re Ocean Power Techs., Inc.,
     3:14-CV-3799, 2016 WL 6778218 (D.N.J. Nov. 15, 2016) .................... 7, 15, 26
  In re Pet Food Products Liab. Litig.,
     629 F.3d 333 (3d Cir. 2010) ........................................................................... 6, 7
  In re Processed Egg Prod. Antitrust Litig.,
     284 F.R.D. 278 (E.D. Pa. 2012) ....................................................................... 14
  In re Prudential Ins. Co. Am. Sales Practice Litig. Agent Actions,
     148 F.3d 283 (3d Cir. 1998) ...................................................................... passim
  In re Prudential Ins. Co. of Am. Sales Practices Litig.,
     962 F. Supp. 450 (D.N.J. 1997)...................................................... 27, 30, 31, 35
  In re Thalomid & Revlimid Antitrust Litig.,
     14-6997, 2018 WL 6573118 (D.N.J. Oct. 30, 2018)................................... 19, 22
  In re Warfarin Sodium Antitrust Litig.,
     391 F.3d 516 (3d Cir. 2004) ............................................................................. 33
  Liberty Lincoln Mercury, Inc. v. Ford Mktg. Corp.,
     149 F.R.D. 65 (D.N.J. 1993) ........................................................................ 8, 27
  Marcus v. BMW of N. Am., LLC,
    687 F.3d 583 (3d Cir. 2012) ............................................................... 8, 9, 19, 20
  Martina v. L.A. Fitness Intern., LLC,
    2013 WL 5567157 (D.N.J. Oct. 8, 2013) ......................................................... 34
  Payne v. Goodyear Tire & Rubber Co.,
    216 F.R.D. 21 (D. Mass. 2003) .................................................................... 9, 10




  LEGAL:05708-0504/10800825.1                            v
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 7 of 46 PageID: 17526




  Powers v. Lycoming Engines,
    272 F.R.D. 414 (E.D. Pa. 2011) ................................................................. 15, 18
  Rougvie v. Ascena Retail Group, Inc.,
    CV 15-724, 2016 WL 4111320 (E.D. Pa. July 29, 2016) ............................. 6, 30
  Shoemake v. Fogel, Ltd.,
     826 S.W.2d 933 (Tex. 1992) .............................................................................. 3
  Toyota Indus. Equip. Mfg., Inc. v. Carruth-Doggett, Inc.,
    325 S.W.3d 683 (Tex. App.—Houston [1st Dist.] 2010, pet. denied) ................. 3
  Toyota Indus. Equip. Mfg., Inc. v. Carruth-Doggett, Inc.,
    325 S.W.3d 683 (Tex. App.—Houston [1st Dist.] 2010, pet. denied) ................. 3

  RULES

  Fed. R. Civ. P 23................................................................................................. 6, 7

  Fed. R. Civ. P. 23(a)(2)(3) .................................................................................... 26

  Fed R. Civ. P. 23(b)(3).................................................................................... 14, 18

  Fed. R. Civ. P. 23(e) ................................................................................... 7, 30, 31

  STATUTES
  Tex. Bus. & Com. Code §2.103(a)(1) ................................................................... 29

  Tex. Civ. Prac. & Rem. Code Ann. § 82.001-2 ..................................................... 28




  LEGAL:05708-0504/10800825.1                               vi
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 8 of 46 PageID: 17527




        Objector    Christianson      Air   Conditioning     and    Plumbing,     LLC

  (“Christianson”), respectfully submits this brief in opposition to Plaintiffs’ Motion

  for Final Settlement Approval and Related Relief.

                          PRELIMINARY STATEMENT
        Christianson1 is not a party to this lawsuit. It is not a homeowner like the

  plaintiffs. Christianson is a plumbing installer 2 who purchased directly3 from

  NIBCO, Inc. (“NIBCO”) and installed NIBCO PEX4 tubing in approximately

  17,000 homes in Texas. 5 It has suffered damages of greater magnitude and of a

  different nature than plaintiffs.   It will suffer future damages from new and


   1
      Christianson has standing to make this Objection under the “legal prejudice
  rule” holding any non-settling person can object to a settlement affecting a
  person’s legal rights. Eichenholtz v. Brennan, 52 F.3d 478, 482 (3d Cir. 1995)
  (non-settling objectors had standing to object to the settlement because the
  settlement extinguished the objectors’ ability to assert contribution and
  indemnification claims). In re Cendant Corp. Sec. Litig., 98-CV-1664 WHW, 2007
  WL 2164241, at *4 (D.N.J. July 25, 2007) (non-party to a settlement had standing
  to object because the settlement affected the non-party’s legal rights and “touched
  [its] interests”).
    2
      Christianson installs plumbing for some of the largest national home builders in
  dozens of cities across Central Texas.
    3
      NIBCO and its representatives made express and implied representations to
  Christianson concerning NIBCO PEX including, but not limited to, its compliance
  with applicable standards and certifications and its ability to withstand certain
  known conditions such as the water treatment method (e.g., chlorine), temperature,
  pressure and use in aggressive water conditions.
    4
      “NIBCO PEX” refers to tubing designed, manufactured, marketed and sold by
  NIBCO as NIBCO PEX 1006.
    5
      See Declaration of Trent Christianson (“Christianson Decl.”) Exs. A and B (All
  Homes Plumbed with NIBCO PEX Spreadsheet in the San Antonio, Texas and
  Austin, Texas areas, respectively).

  LEGAL:05708-0504/10800825.1               1
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 9 of 46 PageID: 17528




  subsequent leaks in great volume unlike any single homeowner who receives a

  repipe as a remedy. Christianson has experienced 3,940 leaks in 1,130 homes 6 and

  has incurred millions of dollars in damages. 7 Incurred and future damages threaten
                             8
  Christianson’s business.       Christianson now finds itself a late addition to the

  definition of the Proposed Class 9 to its extreme prejudice and to the shocking

  benefit of NIBCO, the manufacturer of lots of bad pipe. 10

        This proposed Settlement11 reflects NIBCO’s attempt to extinguish all

  Installer12 (and Builder) rights to contribution and indemnity. By the terms of the


   6
      See id. Ex. C (NIBCO PEX Leak Spreadsheet).
   7
       Unlike Plaintiffs, Christianson’s damages include costs to investigate,
  administer, document, store, repair, repipe and defend against tenders, claims and
  lawsuits from homeowners and home builders.
    8
       Christianson is currently defending active litigation by homeowners and
  affirmatively suing NIBCO for damages arising out of NIBCO PEX failures (e.g,
  Cause No. D-1-GN-16-005797; Christianson Air Conditioning and Plumbing, LLC
  v. NIBCO, Inc., MRK Manufacturer’s Sales, Inc. and Morrison Supply Company,
  LLC, In the 419th Judicial District Court, Travis County, Texas; and, Cause No. 18-
  0450-C368; Continental Homes of Texas, LP v. NIBCO, et al, In the 368th Judicial
  District Court of Williamson County, Texas).
    9
       As used herein, “Proposed Class” refers to the nationwide class of which
  Plaintiffs seek certification and the alternative subclasses. ECF No. 175 at 37-40.
    10
       After three years of litigating on behalf of a putative class comprised only of
  homeowners, Plaintiffs amended the definition of the Proposed Class to include
  Installers like Christianson after Settlement negotiations with NIBCO. Installers
  were subsequently names as Released Parties in the Settlement Agreement. ECF
  No. 175 at 37 and ECF No. 50 at 29.
    11
       “Settlement” refers to the proposed class action settlement agreement and
  Plaintiffs’ requested class certification. ECF No. 173-4,173-1.
    12
       As used herein, “Installer” means plumbing companies like Christianson,
  general contractors, and other entities/individuals who purchase and install NIBCO
  Products in the homes/structures of end-users.

  LEGAL:05708-0504/10800825.1                2
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 10 of 46 PageID: 17529




  proposed Settlement, NIBCO successfully secured the Plaintiffs’ agreement to

  extend the class beyond represented homeowners to absent Installers and Builders

  – fully releasing NIBCO from its greatest form of liability in exchange for more

  dollar signs. ECF No. 173-1 at §G(41)(a), (49); ECF No. 179-1 at 7. Thus, Court

  intervention is need to protect the rights of absent Installers and ensure class

  counsel satisfies its duty to protect the interests of all class members.13

         For example, the terms of the proposed settlement documents were clearly

  drafted at the expense of Installers’ rights.     The Settlement Release releases any

  and all claims “regarding or related” to NIBCO’s Products.14 The term “Releasing

  Parties” includes not only “Settlement Class Members” but “any and all Persons

  who seek to [make a] claim through or in the name or right of [Class Members].”

  ECF No. 173-1 at §(F)(34).           Under Texas law, contribution and statutory

  indemnification claims are arguably derivative of a plaintiff’s rights. See, e.g.,

  Shoemake v. Fogel, Ltd., 826 S.W.2d 933, 935 (Tex. 1992) (a contribution claim

  is derivative of   a   plaintiff’s   right   to   recover   from    a   party   against

    13
       See, e.g., In re Dry Max Pampers Litig., 724 F.3d 713, 718 (6th Cir. 2013)
  (class settlements create the danger that class counsel may not adequate protect
  absent class members and “lawyers might urge a class settlement at a low figure or
  on a less-than optimal basis in exchange for a red-carpet treatment on fees”
  [...]courts must be particularly vigilant for subtle signs that class counsel have
  allowed pursuit of their own self-interests and that of certain class members to
  infect the negotiations.”).
    14
      As used herein “NIBCO Products” refers to the NIBCO “Tubing,” “Fittings,”
  and “Clamps” as defined in the Settlement. ECF No. 173-1 at §1(a)(l).


  LEGAL:05708-0504/10800825.1                  3
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 11 of 46 PageID: 17530




  whom contribution is sought); Toyota Indus. Equip. Mfg., Inc. v. Carruth-Doggett,

  Inc., 325 S.W.3d 683, 689 (Tex. App.—Houston [1st Dist.] 2010, pet. denied) (a

  statutory indemnification duty under the Texas Products Liability Act is triggered

  by and depends on the plaintiff’s pleadings). Therefore, NIBCO can avoid liability

  by claiming Christianson is a “Releasing Party” who is barred from asserting any

  claims against NIBCO. 15

         By way of further example, the Settlement also purports to strip Releasing

  Parties of their rights to bring contribution claims against NIBCO’s suppliers of

  raw material and component part manufacturers.           ECF No. 173-1 §(F)(34)

  (assigning all such claims to NIBCO). Thus, NIBCO can avoid liability and

  preserve its right to bring claims against others while Installers shoulder even more

  of NIBCO’s liability with less rights.

         Additionally, the Settlement is vastly underfunded with unnecessary

  impediments to homeowner recovery laced with unnatural incentives for

  homeowners to seek full reimbursement from Installers via separate litigation.

  The Settlement permits homeowners, even those who recover Settlement Funds, to

  sue Installers if they artfully plead such suits are based on certain installation

  practices. ECF No. 173-1 at §(F)35. With respect to Christianson, thousands of

  homeowners could bring such lawsuits. If NIBCO successfully argues Christianson

    15
      This is true regardless of whether or not Christianson is a Class Member or
  receives Settlement Funds.

  LEGAL:05708-0504/10800825.1              4
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 12 of 46 PageID: 17531




  is a “Releasing Party,” Christianson would alone incur attorney’s fees,

  reimbursement of insurance deductibles, settlement payments, and other costs to

  homeowners for NIBCO’s bad pipe with no recourse against NIBCO or its

  suppliers. It is not hyperbole to say that this could drive Christianson out of

  business.

         This Settlement and Proposed Class should be rejected because it does not

  meet the prerequisites for certification and fails to survive the fairness inquiry.

  Alternatively, it should be heavily modified and limited to impact only the rights of

  homeowners while preserving all rights and remedies of the non-party Installers

  like Christianson.   Accordingly, Christianson opposes certification 16 and seeks

  relief from this Court.

                                    ARGUMENT
         For a class settlement to be approved, plaintiffs must satisfy a burden of

  showing by a preponderance of the evidence that Federal Rule of Civil Procedure

  Rule 23’s requirements are met. Beneli v. BCA Fin. Services, Inc., 324 F.R.D. 89,

  95–96 (D.N.J. 2018) (internal citations omitted); In re Nat’l Football League




    16
      Although Christianson is filing an opt out on the same date as this objection
  and therefore will no longer be a Class Member who could recover Settlement
  Funds, the Settlement still prejudices Christianson’s rights because of the many
  and impactful inconsistencies and ambiguities in the settlement documents
  including, but not limited to, the definition of “Releasing Party.”

  LEGAL:05708-0504/10800825.1              5
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 13 of 46 PageID: 17532




  Players Concussion Injury Litig., 821 F.3d 410, 426 (3d Cir. 2016). There are two

  steps to satisfy Rule 23.

         First, plaintiffs must demonstrate the class is certifiable under Fed. R. Civ. P.

  23(a) and (b). Id. This requires a showing that the following five (5) threshold

  requirements    of   class   certification       are   met—predominance,   superiority,

  asertainability, adequacy, and typicality. 17 Beneli., 324 F.R.D. at 95; Hayes v. Wal–

  Mart Stores, Inc., 725 F.3d 349, 354 (3d Cir. 2013).            “[These] requirements

  of Rule 23 must be met, not just supported by some evidence.” In re Hydrogen

  Peroxide Antitrust Litig., 552 F.3d 305, 321 (3d Cir. 2008) (rejecting the view that

  a party seeking certification need only make “some showing” or a “threshold

  showing” with respect to certification). In deciding whether a class is certifiable,

  “a district court “may take the proposed settlement into consideration.” In re Pet

  Food Products Liab. Litig., 629 F.3d 333, 341 (3d Cir. 2010).18



    17
       Christianson does not dispute that numerosity and commonality requirements
  are satisfied.
    18
       Plaintiffs overstate the effect of a proposed settlement on the certification
  question when they say that “a showing of manageability at trial is not required.”
  ECF No. 173-4 at 28-29. Instead, a proposed settlement only effects one prong:
  “variations in state law will not defeat Predominance in the
  class settlement certification context. In re Ford Motor Co. E-350 Van Products
  Liab. Litig. (No. II), CIV.A. 03-4558, 2012 WL 379944, at *35 (D.N.J. Feb. 6,
  2012); Rougvie v. Ascena Retail Group, Inc., CV 15-724, 2016 WL 4111320, at
  *15 (E.D. Pa. July 29, 2016). The other requirements of Rule 23 must still be
  satisfied. Pet Food Products, 629 F.3d at 341.


  LEGAL:05708-0504/10800825.1                  6
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 14 of 46 PageID: 17533




        Second, if and only if the class is certifiable, plaintiffs must then establish

  that the settlement agreement is “fair, reasonable, and adequate” under Rule 23(e).

  Beneli., 324 F.R.D. at 95; see also In re Ocean Power Techs., Inc., 3:14-CV-3799,

  2016 WL 6778218, at *4 (D.N.J. Nov. 15, 2016). This is true regardless of the

  general overriding presumption in favor of voluntary settlements. In re Pet Food

  Products Liab. Litig., 629 F.3d 333, 351 (3d Cir. 2010).

        As this Court has explained, although a court must always perform a

  “rigorous analysis” to confirm the requirements of Rule 23 are met, if plaintiffs

  seek certification and settlement approval simultaneously, then courts must apply a

  “heightened scrutiny” and be even “more scrupulous than usual” when examining

  the fairness of the proposed settlement to “protect absentees” from “unwarranted or

  overbroad class definitions”. Ocean Power Techs., Inc., 3:14-CV-3799, 2016 WL

  6778218, at *4; Cannon v. Ashburn Corp., CV 16-1452 (RMB/AMD), 2018 WL

  1806046, at *6,10 (D.N.J. Apr. 17, 2018).

        As discussed in detail below, Plaintiffs have failed to satisfy their burden

  and instead, the evidence shows that the Settlement cannot be approved because

  the Proposed Class cannot be certified and the Settlement is unfair.




  LEGAL:05708-0504/10800825.1              7
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 15 of 46 PageID: 17534




  I.    THE SETTLEMENT CANNOT BE APPROVED BECAUSE
        THE CLASS IS NOT CERTIFIABLE.
        1.     Predominance is not satisfied because individual inquires of fact
               will be significant in deciding the Class Members Cases—most
               notably, the type/amount of disinfectant used in the water
               supplied to each structure.
        To satisfy the predominance requirement, Plaintiffs must “demonstrate that

  the element of the [legal claims] are capable of proof at trial through evidence that

  is common to the class rather than individual to its members.” Marcus v. BMW of

  N. Am., LLC, 687 F.3d 583, 600 (3d Cir. 2012). An “individual question is one

  where ‘members of a proposed class will need to present evidence that varies from

  member to member,’ while a common question is one where ‘the same evidence

  will suffice for each member to make a prima facie showing [or] the issue is

  susceptible to generalized, class-wide proof.’” In re Class 8 Transmission Indirect

  Purchaser Antitrust Litig., 679 Fed. Appx. 135, 139 (3d Cir. 2017). “When the

  resolution of a common legal issue is dependent upon factual determinations that

  will be different for each purported class plaintiff…courts have consistently

  refused to find commonality and have declined to certify a class action.” Liberty

  Lincoln Mercury, Inc. v. Ford Mktg. Corp., 149 F.R.D. 65, 76 (D.N.J. 1993). In

  products liability actions, the Third Circuit has found that individual fact questions

  predominate when       individualized fact examination is required to determine

  whether a product defect is the proximate cause of a plaintiff’s injury. Marcus v.



  LEGAL:05708-0504/10800825.1               8
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 16 of 46 PageID: 17535




  BMW of N. Am., LLC, 687 F.3d at 604 (finding predominance was not met when

  an “individual examination” of Defendant’s allegedly defective “run-flat” tires was

  required, as “any tire can “go flat” for a myriad of reasons” unrelated to the alleged

  defect). “[C]omplicated issues of individual causation [can] predominate over

  common questions regarding the existence of a defect.” Id.

        Here, Plaintiffs argue that “common questions of law and fact predominate

  over any questions that may affect individual class members” because “the focus

  of each of Plaintiff’s claims is on whether the PEX Products are defective” and that

  this can be “proven on a class-wide basis using common proof.” ECF No. 173-4 at

  30; ECF No. 108-1 at 33. More specifically, Plaintiffs argue that the “common

  proof” of the defective nature of the NIBCO Products is as follows: “Plaintiffs will

  satisfy this causation requirement with expert testimony that the [NIBCO Products]

  are defective and fail both under ordinary, foreseeable conditions and even ideal

  conditions” and in support, cite three out-of-circuit decisions. ECF No. 108-1 at 38

  (citing Payne v. Goodyear Tire & Rubber Co., 216 F.R.D. 21, 28 (D. Mass. 2003),

  Helmer v. Goodyear Tire & Rubber Co., 12-CV-00685-RBJ-MEH, 2014 WL

  1133299, at *1 (D. Colo. Mar. 21, 2014), and In re IKO Roofing Shingle Products

  Liab. Litig., 757 F.3d 599 (7th Cir. 2014)).

        At the outset, Plaintiffs’ failure to provide evidentiary support in lieu of a

  promise that they “will satisfy” the predominance requirement is insufficient, as “a



  LEGAL:05708-0504/10800825.1               9
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 17 of 46 PageID: 17536




  party cannot merely provide assurances to the district court that it will later meet

  Rule 23’s requirements.” Byrd v. Aaron’s Inc., 784 F.3d 154, 164 (3d Cir. 2015).

  Moreover, Plaintiffs’ reliance on the three out-of-circuit decisions of Payne,

  Helmer, and IKO is misplaced as in addition to not being controlling, these

  decisions are all distinguishable. ECF No. 108-1 at 38-40.

        Payne and Helmer are distinguishable because both ultimately discounted

  the need for individual inquiries into causal alternatives—such as environmental

  factors—because they found that the evidence simply did not support those

  concerns. Payne, 216 F.R.D. 24 ( expert analysis showed that a rubberized hose

  used in floor heating system failed even in an “ideal” environment and that the

  product failed “under a variety of conditions”); Helmer, 2014 WL 1133299, at

  *9 (dismissing claims that defective installation required an individual inquiry

  because the “range of facts looks like the typical, normal range of installations that

  all purchasers of the tubing would employ” and concluding that ”the facts do not

  suggest that individual questions would predominate”). In contrast, here both the

  evidence and Plaintiffs’ own pleadings suggest that individual environmental

  conditions, such as the temperature of the water, whether a structure is located in a

  water district that uses chlorine, the amount of such chlorine, etc. are likely to be

  important inquiries in deciding individual class members’ claims. ECF No. 175 at

  2-3 (alleging design and/or manufacturing defects in NIBCO products exist, in



  LEGAL:05708-0504/10800825.1              10
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 18 of 46 PageID: 17537




  part because the products are prone to          “chloride-induced stress corrosion

  cracking”). 19 IKO is also inapplicable here given the Third Circuit Court’s recent

  opinion of Gonzalez v. Corning, 885 F.3d 186, 198 (3d Cir. 2018).

            In Gonzales, plaintiffs sought to certify a class of homeowners from four

  states to bring strict product liability and breach of warranty claims against the

  manufacturer of residential roof shingles based on allegations that even though the

  shingles met applicable industry standards, several design flaws resulted in

  shingles that prematurely failed were subject to “premature deterioration” before

  the applicable warranty expired. Gonzalez v. Corning, 885 F.3d 189- 190 (3d Cir.

  2018). In holding that Predominance was not satisfied, the Court distinguished

  several cases plaintiffs cited, including IKO. Id. at 196-199. The Court explained

  that IKO was distinguishable because there, the plaintiffs had articulated a single

  defect common to all of the shingles—the failure to meet the manufacturer’s

  promise that the shingles satisfied the applicable ASTM standard. Id. at 198. In

  Gonzalez, however, the plaintiffs had alleged that the shingles had a propensity to

  fail before their warranties expired because of one or more design flaws—

  insufficient asphalt quantity or quality and insufficient mat mass and tear strength.

  Id. at 190. The Court also distinguished the situation from other product-liability




    19
         See Christianson Decl. & Ex. C.

  LEGAL:05708-0504/10800825.1              11
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 19 of 46 PageID: 17538




  cases because in Gonzalez, it was undisputed that “a great many shingles will last

  through the end of their warranty period.” Id.at 196-197.

           This case is more analogous to Gonzalez than IKO. Unlike in IKO,

  Plaintiffs’ claims are not simply based on one defect such as whether NIBCO’s

  products failed to satisfy a certain standard. ECF No. 175 at 41. Instead, like the

  plaintiffs in Gonzalez, Plaintiffs allege that several different design flaws exist in

  NIBCO Products that have caused them to fail before the warranty period was

  over. For example, Plaintiffs allege that Fittings were improperly designed to

  withstand “dezincification corrosion,” stainless steel Clamps were        improperly

  designed using a “susceptible material” that could not withstand static tensile

  stress, and Tubing suffered from design defects in the stabilization and cross-

  linking of the PEX material. Id. at 29-34. Also similar to Gonzalez, there are many

  homes using NIBCO PEX that have lasted the length of the warranty—10 years. 20

  ECF No. 175 at 45. As a result, there is not one common design defect among all

  the NIBCO Products that can be proved by class wide evidence and this Court

  should follow the lead of the Third Circuit in Gonzales and hold that Plaintiffs

  have failed satisfy the Predominance requirement. See In re Ford Motor Co.

  Ignition Switch Products Liab. Litig., 194 F.R.D. 484, 491 (D.N.J. 2000)(holding

  that Predominance did not exist because “plaintiffs have not alleged that the


    20
         Compare Christianson Decl. Exs. A and B, with id. Ex. C.

  LEGAL:05708-0504/10800825.1               12
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 20 of 46 PageID: 17539




  subject switches always cause the type of harm alleged by the vehicle owners.

  Indeed, the very definition of plaintiffs’ revised proposed subclasses admits that

  individual causation remains a critical part of class membership. Under the revised

  class definition, individuals would not be included unless they are an owner of a

  vehicle that has been ‘burned or been damaged by fire because of a defective Fox

  ignition switch’);21Hummel v. Tamko Bldg. Products, Inc., 303 F. Supp. 3d 1288,

  1299 (M.D. Fla. 2017) (rejecting argument that common question existing in

  defective shingle case because individual inquiries—which factory the specific

  shingles were manufactured, what processes were used in manufacturing the

  shingles, and what equipment and materials were used— made the               matter

  “inherently unsuitable for class-wide resolution”); In re Atlas Roofing Corp. Chalet

  Shingle Products Liab. Litig., 321 F.R.D. 430, 443 (N.D. Ga. 2017) (rejecting

  predominance in defective shingle case because “the evidence in this case

  demonstrates that other specific causation issues—such as improper installation,

  inadequate ventilation, or environmental factors—will be significant in deciding

  the putative class members’ cases.”).




    21
      Similarly, Plaintiffs’ definition of the Proposed Class shows that individual
  causation remains a critical part of class membership because only Installers who
  have claims against NIBCO based on “Qualifying Leaks”— leaks that were not
  caused by certain improper installation practices, qualify as class members. ECF
  No. 173-1 § (A)(1)(nn), (ff).

  LEGAL:05708-0504/10800825.1             13
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 21 of 46 PageID: 17540




        2.     Superiority is not satisfied because the relevant factors weigh
               against a class action being a superior vehicle to assert claims on
               behalf of the Proposed Class.
        To determine whether the Superiority requirement is satisfied, courts use the

  factors listed in Rule 23(b)(3): “(A) the class members’ interests in individually

  controlling the prosecution or defense of separate actions; (B) the extent and nature

  of any litigation concerning the controversy already begun by or against class

  members; (C) the desirability or undesirability of concentrating the litigation of the

  claims in the particular forum; and (D) the likely difficulties in managing a class

  action.” In re Processed Egg Prod. Antitrust Litig., 284 F.R.D. 278, 293 (E.D. Pa.

  2012) (quoting Fed. R. Civ. P. 23(b)(3)).

        Here, Plaintiffs argue that the manageability and desirability factors weigh in

  favor of Superiority. ECF No. 173-4 at 31. However, the manageability factor is

  irrelevant here because as Plaintiffs themselves acknowledge, when a class is

  certified for settlement purposes the factor of the “likely difficulties in managing a

  class action” is irrelevant. Id. at 29; see also In re CertainTeed Fiber Cement

  Siding Litig., 303 F.R.D. 199, 227 (E.D. Pa. 2014) (explaining that Court need not

  consider the manageability factor of superiority because the litigation is being

  settled rather than litigated); In re Ocean Power, 3:14-CV-3799, 2016 WL

  6778218, at *8.




  LEGAL:05708-0504/10800825.1              14
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 22 of 46 PageID: 17541




        With respect to desirability, this factor actually weighs against a class

  certification that includes Installers. “Whether putative class members have a

  significant interest in individually prosecuting their own separate lawsuits is

  affected by the financial stake involved in each individual’s case […] the greater

  the damages in one’s claim vis-á-vis others’ claims, the greater the interest the

  individual has in controlling the litigation.” Powers v. Lycoming Engines, 272

  F.R.D. 414, 426 (E.D. Pa. 2011). In many cases, Installers will suffer much greater

  damages than merely the cost of repairing/ re-piping a home such as costs to

  investigate a complaint, attorney’s fees and other costs to defend itself and/or settle

  a homeowner claim/lawsuit, insurance deductibles, etc.            Therefore, because

  Installers have a strong interest in controlling their own litigation, this weighs

  against a class action being the superior vehicle to assert claims on behalf of the

  Proposed Class.

        Finally, Plaintiffs’ argument that the desirability factor weighs in favor of

  class action is contradicted by both the evidence and law. Plaintiffs allege that

  “class members’ damages will in nearly all instances be too small to justify the

  cost of individually litigating [because] the cost to re-pipe the homes of Class

  Members (the only appropriate remedy given the inherently defective nature of the

  Pex Products) will amount to no more than $15,000-20,000.” ECF No. 108-1 at

  42-43. However, this assertion is inaccurate because not only does it fail to address



  LEGAL:05708-0504/10800825.1               15
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 23 of 46 PageID: 17542




  the fact that Installers may have damages that are far in excess of the cost to re-

  pipe a home, but even for homeowner Class Members it fails to consider additional

  damages that homeowners may suffer such as loss of use damages, diminution in

  value damages, and/or damages due to personal injury (i.e. claims arising out of

  exposure to mold) . Plaintiffs’ analysis is also incomplete because it fails to even

  address the flip side of the coin—how much it would actually cost for homeowners

  to bring individual suits. Ctr. City Periodontists, P.C. v. Dentsply Int’l, Inc., 321

  F.R.D. 193, 214 (E.D. Pa. 2017) (superiority not met when plaintiffs alleged that

  individuals claims were only worth “somewhere between $1,500 and $3,500 each”

  without offering any calculations or data        to support “a cost-benefit analysis”

  because although “litigation is expensive” courts should “not presume that

  litigating a class action will be more efficient than pursuing individual claims in

  state court”).

           In addition to failing to satisfy their burden of proof, Plaintiffs’ argument is

  also contradicted by the evidence—several homeowners have already decided that

  despite the costs of litigation it is worth it to file individual suits.22 It is also

  contradicted by relevant case law showing that damages in the range of $15,000-

  $20,000 is not prohibitively small to justify individual suits.         In Gonzalez v.

  Corning, a case involving defective shingles, the plaintiffs made the same


    22
         See Christianson Decl.

  LEGAL:05708-0504/10800825.1                 16
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 24 of 46 PageID: 17543




  argument that Plaintiffs do here— “plaintiffs’ superiority argument is that owners

  will have no financial incentive to pursue their claims individually because the cost

  of litigating a federal lawsuit will overtake the amount of damages.” 317 F.R.D.

  443, 524 (W.D. Pa. 2016). In rejecting this argument, the Court reasoned that “this

  is not a case in which an individual has suffered harm in connection with a minor

  or fleeting consumer transaction or service, such as purchasing yogurt or vitamins,

  paying at a restaurant with a credit card, or using an automated teller machine” and

  that the homeowners claims “are not financially insignificant and range from

  $5,000 to $22,000.” Id. at 524-25; see also In re Atlas Roofing Corp. Chalet

  Shingle Products Liab. Litig., 321 F.R.D. 430, 446 (N.D. Ga. 2017) (concluding

  that superiority requirement was not satisfied when “Plaintiff’s own expert opined

  that replacing a roof can be several thousand dollars to tens of thousands of

  dollars”).

        Finally, the desirability prong actually weighs against a class certification

  that includes Installers. “Whether putative class members have a significant

  interest in individually prosecuting their own separate lawsuits is affected by the

  financial stake involved in each individual’s case […] the greater the damages in

  one’s claim vis-á-vis others’ claims, the greater the interest the individual has in

  controlling the litigation.” Powers v. Lycoming Engines, 272 F.R.D. 414, 426 (E.D.

  Pa. 2011). In many cases, Installers will suffer much greater damages than merely



  LEGAL:05708-0504/10800825.1              17
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 25 of 46 PageID: 17544




  the cost of repairing/ re-piping a home such as costs to investigate a complaint,

  attorney’s fees and other costs to defend itself and/or settle a homeowner

  claim/lawsuit, insurance deductibles, etc. Therefore, because Installers have a

  strong interest in controlling their own litigation, this weighs against a class action

  being the superior vehicle to assert claims on behalf of the Proposed Class.

        3.     Ascertainability is not satisfied because the Class is not defined
               using objective criteria and there is no reliable and
               administratively feasible way to identify all Class Members of the
               Proposed Class.
        “A plaintiff seeking certification of a Rule 23(b)(3) class must prove by a

  preponderance of the evidence that the class is ascertainable.” Byrd v. Aaron’s Inc.,

  784 F.3d 154, 163 (3d Cir. 2015). Ascertainability should not be conflated with the

  predominance requirement—”predominance focuses on whether the essential

  elements of the class claims can be proven at trial by ‘common, as opposed to

  individualized, evidence.’” Boyle v. Progressive Specialty Ins. Co., No. 09-5515,

  2018 WL 2770166, at *10 (E.D. Pa. June 7, 2018) (quoting Byrd, 784 F.3d at 164).

  Ascertainability, on the other hand, “focuses on whether the class members can be

  identified without resorting to ‘individualized fact finding.’” Id. (quoting Byrd, 784

  F.3d at 163, 164). “In other words, predominance considers the evidence necessary

  to establish the claims while ascertainability considers the criteria and means

  necessary to identify class members.” Id.




  LEGAL:05708-0504/10800825.1               18
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 26 of 46 PageID: 17545




        To demonstrate ascertainability, a plaintiff must show that “(1) the class is

  ‘defined with reference to objective criteria’; and (2) there is a ‘reliable and

  administratively feasible mechanism for determining whether putative class

  members fall within the class definition.’ In re Thalomid & Revlimid Antitrust

  Litig., 14-6997, 2018 WL 6573118, at *20 (D.N.J. Oct. 30, 2018). “[A] party

  cannot merely provide assurances to the district court that it will later meet Rule

  23’s requirements.” Id. (citing Byrd, 784 F. 3d at 164). “Nor may a party ‘merely

  propose a method of ascertaining a class without any evidentiary support that the

  method will be successful.” Id.

        Although there are numerous ambiguities and conflicts in the definition of

  the Proposed Class, the most glaring evidence that it violates Ascertainability’s

  objective criterion is that it includes as Class Members any individual/entity “who

  has claims for contribution, indemnity or otherwise against NIBCO based on

  claims for Qualifying Leaks[.]” Id. Not only does this require subjective legal

  interpretations to identify such Class Members, but it also would require subjective

  factual determinations since a “Qualifying Leak” does not include a leak that based

  on “available evidence” was “the clear result” of various negligent installation

  practices. ECF No. 173-1 at §(A)(1)(iv); Marcus, 687 F.3d at 593 (a class is not




  LEGAL:05708-0504/10800825.1             19
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 27 of 46 PageID: 17546




  ascertainable if extensive and individualized fact-finding is necessary to determine

  class membership).23

         Further, Plaintiffs’ assertion that the Proposed Class is defined with

  reference to objective criteria, because it “turns on a single objective criterion:

  ownership of a residential structure in which NIBCO PEX Tubing are installed” is

  factually inaccurate. ECF No. 108-1 at 31-32. Instead, in addition to owners of

  structures with NIBCO PEX, the new Proposed Class includes past and future

  owners, structures that contain other NIBCO Products (Fittings and Clamps),

  structures that do not even presently contain NIBCO Products, and other

  “Occupant Persons”— “spouses[of owners], heirs, executors, administrators,

  mortgagees, tenants, creditors, lenders, predecessors, successors, trusts and

  trustees, and assigns.” ECF No. 173-1 at §(A)(1)(nn). Even more, the Proposed

  Class includes a whole host of non-end users, including Installers like

  Christianson, who have absolutely no property interest in the structures and in

  many instances may not have directly purchased the NIBCO Products. Id.

    23
      The definition of the Proposed Class is also constitutes an impermissible “fail-
  safe” class because whether individuals/entities other than homeowners (such as
  Installers) qualify as Class Members itself depends on whether they have a valid
  claim—their claims against NIBCO must be “based on claims for Qualifying
  Leaks” which do not include leaks “the Settlement Administrator, NIBCO, and
  Plaintiffs’ Counsel” all agree was caused by certain improper installation practices.
  ECF 173-1 at § (1) (IV). As a result, this language is not sufficiently legally
  objective and non-conclusory in defining the potential members. Grubb v. Green
  Tree Servicing, LLC, CV 13-07421 (FLW), 2017 WL 3191521, at *14 (D.N.J. July
  27, 2017).

  LEGAL:05708-0504/10800825.1              20
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 28 of 46 PageID: 17547




         The proffered affidavit testimony (purporting to establish that NIBCO keeps

  “sales records” that would allow it “to identify and communicate with PEX

  purchasers and end-users [of the PEX Tubing],” like it allegedly did in a “fairly

  successful”   recall   of   another    NIBCO      product)   also   fails   to   satisfy

  Ascertainability’s second prong— that there is a reliable and administratively

  feasible mechanism for determining whether putative class members fall within the

  class definition. CMF 108-1 at 31-32.Affidavits, without sufficient indicia of

  reliability, are not sufficient to satisfy the Ascertainability requirement.

  See Carrerra, 727 F.3d at 306. More importantly, even assuming this testimony

  did serve as evidence that NIBCO keeps “sales records” that allows it “to identify

  and communicate with PEX purchasers and end-users,”24 such sales records (or

  even pictures of the NIBCO PEX) would not allow NIBCO to identify several

  subsets of Class Members such as future purchases of structures, other Occupant

  Persons like prior tenants, and individual/entities that would have standing (but

  have not) asserted claims through homeowners (for example, a plumber who

  several years ago was called out to a home to fix a leak and was never paid for the

  repair).

         In short, Plaintiffs utterly fail to satisfy their burden of proof to demonstrate

  that the class is defined using objective criteria or that all of the members can be

    24
      This is highly questionable considering that NIBCO’s products are in many
  instances sold via third-party distributors.

  LEGAL:05708-0504/10800825.1               21
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 29 of 46 PageID: 17548




  identified by NIBCO’s records. See e.g. In re Domestic Drywall Antitrust Litig.,

  13-MD-2437, 2017 WL 3700999, at *9 (E.D. Pa. Aug. 24, 2017) (concluding that

  administrative feasibility prong of ascertainability was not satisfied in proposed

  class of users of drywall upon finding that there was “incomplete transactional

  data” to identify all class members, as Plaintiffs reliance on putative class members

  to demolish some of their home or business to offer photos of the drywall itself

  was “antithetical to the administrative feasibility requirement,” and the definition

  of class membership included an “open-ended timeframe” that included users of

  the drywall “to the present”).

        4.     Adequacy is not satisfied because subsets of the Proposed Class—
               homeowners and Installers—have conflicting/competing interests.
        Adequacy requires that plaintiffs “possess the same interest and suffer the

  same injury as the class members” and is intended to “uncover conflicts of interest

  between named parties and the class they seek to represent.” Beneli, 324 F.R.D. at

  98. The adequacy requirement has traditionally entailed a two-pronged inquiry: (a)

  the plaintiff’s attorney must be qualified, experienced, and generally able to

  conduct the proposed litigation, and, (b) the plaintiff must not have interests

  antagonistic to those of the class.” In re Thalomid and Revlimid Antitrust

  Litigation, 14-6997, 2018 WL 6573118, at *10 (D.N.J. Oct. 30, 2018).

         Here, Plaintiffs focus entirely on the second prong—whether class counsel

  is adequate. ECF No. 173-4 at 26-27. In fact, other than empty (and false) assertion


  LEGAL:05708-0504/10800825.1              22
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 30 of 46 PageID: 17549




  that “Plaintiffs have the same claims and same interests as the Settlement Class

  Members,” Plaintiffs fail to offer any explanation, let alone facts establishing a

  preponderance of the evidence, that their interests do not conflict and they suffered

  the same injury as other class members such as Installers. Id. at 27. Quite to the

  contrary, the interests of the homeowner named Plaintiffs are directly contrary to

  that of the Installer Class Members.

        The “linchpin of the adequacy requirement is the alignment of interests and

  incentives between the representative plaintiffs and the rest of the class.” Dewey v.

  Volkswagen     Aktiengesellschaft, 681    F.3d   170,    183,   187-88    (3d    Cir.

  2012) (denying preliminary class certification where interests of representative

  plaintiffs and absent class members diverged). Therefore, if there is “adversity

  among subgroups,” the class cannot be certified. Amchem v. Windsor Prods.

  Inc., 521 U.S. 591, 627 (199) (denying class certification where conflict existed

  between present and future claimants). When assessing adequacy, “a judge must

  focus on the settlement’s distribution terms (or those sought) to detect situations

  where some class members’ interests diverge from those of others in the class.” In

  re Gen. Motors Corp. Pick-Up Truck Fuel Tank Prod. Liab. Litig., 55 F.3d 768,

  797 (3d Cir. 1995) (finding representation inadequate where settlement terms

  preferred some class members over others). Thus, “a settlement that offers




  LEGAL:05708-0504/10800825.1              23
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 31 of 46 PageID: 17550




  considerably more value to one class of plaintiffs than to another may be trading

  the claims of the latter group away in order to enrich the former group.” Id.

        Here, the    Proposed Class’ interests and incentives are not sufficiently

  aligned because the Settlement offers more value to homeowners than Installers

  and its distribution terms create a situation where homeowners will be incentivized

  to sue Installers like Christianson. The Settlement does not come close to making

  homeowners whole . Even if the Settlement Fund is not prematurely exhausted, it

  only compensates a homeowner for a maximum of 70% of the costs to

  repair/replace the PEX Products and related property damage and a maximum of

  $16,000 for the cost to replumb a home. ECF No. 173-1 at §§ (A)(1)(kk),(C)(9).

  Further, it provides no compensation to homeowners for damages due to loss of

  use, diminution in value of their homes, personal injuries, or “if they have not

  taken reasonable steps to mitigate (i.e. ‘limit or stop’) the effects of a Qualifying

  Leak.” Id. at §§ (A)(1)(kk), (F)(3); ECF No. §9(a). However, it does provide

  homeowners (even those who collected Settlement funds) an avenue to recover

  such shortfalls from Installers simply by artfully pleading claims as being based on

  negligent installation practices. ECF 173-1 at §(F)(35).Therefore, given the fact

  that homeowners will likely have to sue Installers to make themselves whole, their

  interests are directly antagonistic to Installers like Christianson, a fact that is not




  LEGAL:05708-0504/10800825.1               24
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 32 of 46 PageID: 17551




  merely theoretical but also evidenced by the several homeowner suits that have

  already been brought against Christianson.

        The fact that the Settlement improper offers more value to one subclass than

  another is evidence by the fact that while the Settlement at least offers homeowners

  a path to recover their full damages by suing Installers, it does not do the same

  with respect to Installers. As previously discussed, in the inevitable homeowners

  suits the Settlement will bar Installers who are class members from recovering any

  money from the Settlement to compensate it for attorney’s fees, settlement

  payments, and other costs associated with defending themselves. Even in situations

  where an Installer is not sued by a homeowner, because the Settlement only

  provides compensation for costs associated with repairing/ replacing the NIBCO

  Products and related personal property of the homeowner, an Installer cannot

  recoup several other types of damages that it may have suffered           (e.g. past

  attorney’s fees, payments of insurance deductibles, settlements, damages to its

  business reputation, interruption of its business, administrative costs in

  investigating and documenting the leaks including retention of designated

  personnel akin to third party administrators, etc.). ECF No. 173-1 at §(1)(A)(kk).

        The Settlement distribution process also stacks the cards against Installers

  like Christianson. It provides NIBCO with the power to independently reject any

  Claim it decides does not involve a Qualifying Leak and was instead the result of



  LEGAL:05708-0504/10800825.1              25
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 33 of 46 PageID: 17552




  certain improper installation practices. ECF No. 173-1, at §14(b); §1(ff). Because

  NIBCO’s chief defense in its suit with Christianson has always been that its

  products failed because of improper installation practices, rather than inherent

  defects, NIBCO is likely to use this provision to reject claims made on the

  Settlement Fund by Installers. Even more unfair, the only remedy available to

  Installers if NIBCO rejects their claims will be to appeal to an “Independent”

  engineer consultant who will likely be anything but as she/he will be selected by

  NIBCO and Plaintiffs (who again, are all homeowners) before the final hearing.

  Id. at §15(a).

        As the above shows, the Proposed Class’ interests are not sufficiently

  aligned because homeowners and Installers have divergent interests and the

  Settlement offers more value to Installers than homeowners.

        5.     Typicality is not satisfied because Plaintiffs’ claims are based on
               different legal theories, conduct, and injuries than Installers, a
               subset of the Proposed Class.
        Typicality requires a plaintiff’s claims “be typical of the claims of the class.”

  Fed. R. Civ. P. 23(a)(2)(3). As this Court has explained, plaintiffs must show their

  claims “arise from the same event or practice or course of conduct and are based

  on the same legal theory.” In re Ocean Power Techs., Inc., 3:14-CV-3799, 2016

  WL 6778218, at *6. Furthermore, when plaintiffs “allege multiple claims on behalf

  of the class” the plaintiffs must show they “possess the same injury and suffer the



  LEGAL:05708-0504/10800825.1              26
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 34 of 46 PageID: 17553




  same generic type of harm as other class members.” In re Prudential Ins. Co. of

  Am. Sales Practices Litig., 962 F. Supp. 450, 518 (D.N.J. 1997). The typicality

  requirement is designed “to screen out class actions involving legal or factual

  positions of the representative class which are ‘markedly different’ from those of

  other class members.” Liberty Lincoln Mercury, Inc. v. Ford Mktg. Corp., 149

  F.R.D. 65, 77 (D.N.J. 1993).

        Here, no Installer is included among the named Plaintiffs and Plaintiffs fail

  to show that their claims are based on the same legal theories, conduct, and injuries

  as Installers. Instead, Plaintiffs merely offer the conclusory statement that

  “typicality has been established” after stating “all of the claims of Plaintiffs and

  Settlement Class members arise out of the same alleged conduct of NIBCO,

  surrounding the same allegedly defective Covered Products that caused the same

  types of harm.” ECF No. 173-4 at 26. In support, Plaintiffs cite their Motion for

  Class Certification, in which they state that “like all class members, Plaintiffs own

  homes in which NIBCO’s PEX tubing and/or fitting were installed and all have

  suffered damages as a result” and “Plaintiffs’ claims also arise from the same

  practices as that of absent class members—the design, manufacture and sale of

  defective PEX products, the breach of those products’ warranties, and NIBCO’s

  strict liability for them.” ECF No. 173-4 at 20; No. 108-1, at 20-21.




  LEGAL:05708-0504/10800825.1              27
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 35 of 46 PageID: 17554




         This argument fails, because in addition to the Settlement Class not being

  limited to homeowners, Installers like Christianson have several claims against

  NIBCO based on different legal theories and conduct. Plaintiffs only bring strict

  product liability, negligence, and negligent failure to warn claims against NIBCO

  on behalf of the Proposed Class. ECF No. 175. These claims are based on the

  defective nature of NIBCO’s products and misrepresentations/omissions in the

  product literature. Id. In contrast, Installers like Christianson have several legal

  theories unique to them being the entities/individuals who are in the business of

  putting NIBCO Products25 into the stream of commerce and with whom NIBCO

  may     have     directly    communicated       with    and     made      additional

  misrepresentations/warranties     to in meetings, telephone calls, and email

  communications. For example, like Christianson, other Installers may have claims

  against NIBCO for fraud/fraudulent inducement, breach of warranty claims under

  their states’ respective Uniform Commercial Codes,        and claims for statutory

  indemnification in states that protect blameless sellers like Texas.26 As a result,

  unlike Plaintiffs, Installers have claims which arise not solely out of NIBCO’s

  conduct, but their own conduct as well. See, e.g., Tex. Civ. Prac. & Rem. Code

    25
       As used herein, “NIBCO Products” refers to the NIBCO “Tubing,” “Fittings,”
  and “Clamps” as defined in the Settlement. ECF No. 173-1 at §1(a)(l).
    26
       Compare ECF No.175, with Christianson’s Third Amended Petition (asserting
  breach of express and implied warranties under the Texas UCC, unjust enrichment,
  fraud, fraudulent inducement, conspiracy, violation of the DTPA, and violation of
  indemnification duties under the Texas Products Liability Act).

  LEGAL:05708-0504/10800825.1             28
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 36 of 46 PageID: 17555




  Ann. § 82.001-2 (indemnification is only owed to “a person who is engaged in the

  business of distributing or otherwise placing, for any commercial purpose, in the

  stream of commerce for use or consumption a product or any component part

  thereof); Tex. Bus. & Com. Code §2.103(a)(1) (only buyer of goods can bring

  express and implied warranty claims under the UCC).

        Finally, Christianson and other Installers have not suffered the same type of

  harm as Plaintiffs, who incorrectly argue that all class members have suffered the

  same “out of pocket losses” such as property damage to their homes, the cost to

  repair and replumb their homes, and the payment of insurance deductibles. ECF

  No. 108-1 at 28-29, 21-24; ECF No. 175 at 6-27. Instead, as previously discussed,

  the injury to Installers like Christianson stems not from damage to its real property

  but instead from having to repair or replumb homes to mitigate the risk of claims

  and lawsuits, damage to its business reputation, interruption of its business,

  administrative costs in investigating and documenting the leaks including retention

  of designated personnel akin to third party administrators, and the cost incurred in

  defending itself against actual or threatened lawsuits.




  LEGAL:05708-0504/10800825.1               29
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 37 of 46 PageID: 17556




  II.   THE SETTLEMENT AGREEMENT                             IS    NOT       FAIR,
        REASONABLE OR ADEQUATE.
        1.     In performing a fairness analysis, the Court has a fiduciary duty
               to absent class members like Christianson.              Plaintiffs’
               simultaneous request for certification and settlement calls for
               heightened judicial scrutiny.
        As this Court has explained, even if a plaintiff satisfies the requirements for

  certification, a class action cannot be settled without determining that the proposed

  settlement is fair, reasonable and adequate under Rule 23(e). Beneli., 324 F.R.D. at

  96. In evaluating whether the settlement is fair, reasonable and adequate

  under Rule 23(e), Courts conduct an independent analysis guided by the

  nonexclusive factors in Girsh, Prudential and In re Baby Products. Id. (citing

  Girsh v. Jepson, 521 F.2d 153, 157 (3d Cir. 1975)); In re Prudential Ins. Co. Am.

  Sales Practice Litig. Agent Actions, 148 F.3d 283, 323 (3d Cir. 1998); Rougvie v.

  Ascena Retail Group, Inc., CV 15-724, 2016 WL 4111320, at *17 (E.D. Pa. July

  29, 2016).

        Although Courts must consider the Girsh factors before approving a class

  settlement, Girsh is not exhaustive and non-Girsh factors can also be dispositive.

  In re AT&T Corp., 455 F.3d 160, 165 (3d Cir. 2006) (“[B]ecause of a ‘sea-change

  in the nature of class actions’ ...district courts should also consider other potentially

  relevant and appropriate factors.”). For example, in In re Baby Products Antitrust

  Litig., the Third Circuit reversed even though there was no dispute that the district



  LEGAL:05708-0504/10800825.1                30
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 38 of 46 PageID: 17557




  court correctly applied the Girsh factors, holding the court abused its discretion by

  failing to investigate the number of claims that class members had submitted and to

  ensure that the benefits provided by the settlement were fairly allocated to the

  class. 708 F.3d 163, 174-75 (3d Cir. 2013). The Court stated that in addition to the

  Girsh and Prudential factors, “we add today that one of the additional inquiries for

  a thorough analysis of settlement terms is the degree of direct benefit provided to

  the class [and] may consider, among other things, the number of individual awards

  compared to both the number of claims and the estimated number of class

  members, the size of the individual awards compared to claimants’ estimated

  damages, and the claims process used to determine individual awards.” Id. at 174.

        This Court has also recognized that in performing this inquiry, the Court

  “acts as a fiduciary who must serve as a guardian of the rights of absent class

  members.” Beneli, 324 F.R.D. at 101 (the Rule 23(e) inquiry “protects unnamed

  class members from unjust or unfair settlements affecting their rights” (citing

  Amchem, 521 U.S. at 623)). The purpose for this duty is clear. Unlike ordinary

  settlements where parties only bargain away their own rights, class action

  settlement affect not only the interests of the parties and counsel who negotiate

  them, but also the interests of unnamed class members who by definition are not

  present during the negotiations, presenting “the danger that the parties and counsel

  will bargain away the interests of unnamed class members in order to maximize



  LEGAL:05708-0504/10800825.1              31
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 39 of 46 PageID: 17558




  their own.” In re Dry Max Pampers Litig., 724 F.3d 713, 715 (6th Cir. 2013). As

  the Third Circuit has explained, it follows that that a court’s fiduciary role is

  “executed by the court’s assuring the settlement represents adequate compensation

  for the release of the class claims.” In re Prudential Ins. Co. Am. Sales Practice

  Litig. Agent Actions, 148 F.3d 283, 316 (3d Cir. 1998) (internal citation and

  quotation omitted).

         Finally, this Court has confirmed that in addition to performing a fairness

  analysis keeping in mind its fiduciary duty to absentees “in cases as this, where

  settlement negotiations precede class certification and approval for settlement and

  certification are sought simultaneously, the Third Circuit requires district courts to

  be even ‘more scrupulous than usual’ when examining the fairness of the proposed

  settlement” and that one purpose of this “heightened standard” is to ensure that

  class counsel “has protected the interests of all class members.” Beneli, 324 F.R.D.

  at 101 (D.N.J. 2018); In re Baby Prod., 708 F.3d at 175 (“Because class actions are

  rife with potential conflicts of interest between class counsel and class members ...

  district judges presiding over such actions are expected to give careful scrutiny to

  the terms of proposed settlement in order to make sure that class counsel are

  behaving as honest fiduciaries for the class as a whole.”).




  LEGAL:05708-0504/10800825.1              32
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 40 of 46 PageID: 17559




        Here, analyzing the Settlement through the prism of a fiduciary for absentee

  Installers like Christianson and applying a heighted scrutiny leads to only one

  conclusion—the Settlement is not fair, reasonable or adequate.

        2.     Several Girsh factors weigh against approval.
        The first Girsh factor considers the complexity and likely duration of

  litigation without settlement. GM Truck Prods., 55 F.3d at 785. This factor favors

  approving a settlement only when resolution of the claims by trial would require

  “additional discovery, extensive pretrial motions addressing complex factual and

  legal questions, and ultimately a complicated, lengthy trial.” In re Warfarin

  Sodium Antitrust Litig., 391 F.3d 516, 536 (3d Cir. 2004).

        Here, however, Plaintiffs admit that the parties are largely prepared for: “the

  procedural history of this matter demonstrates that the parties [have] an ample

  understanding of the case, their own arguments, and those of the opposing side

  [and] [have] completed discovery, and [have] fully briefed two motions to dismiss,

  class certification, summary judgment, and Daubert motions in the present case

  (and in Meadow, motions to dismiss and for class certification).” ECF No. 173-4

  at 22. Therefore, this factor does not favor final approval.

         The second Girsh factor “attempts to gauge whether members of the class

  support the settlement.” Prudential, 148 F.3d at 318. Courts typically “analyze this

  factor by counting the number of objectors and weighing the vociferousness of



  LEGAL:05708-0504/10800825.1               33
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 41 of 46 PageID: 17560




  their objections,” as well as by counting the number of Class members who submit

  claims. Martina v. L.A. Fitness Intern., LLC, 2013 WL 5567157, at *5 (D.N.J. Oct.

  8, 2013).

           Christianson does not how many objectors there may be. However, having

  installed more NIBCO PEX than many (if not all) other Installers nationwide, the

  cost to combat this NIBCO PEX problem is extraordinary.             Christianson has

  experienced significant failures and loss which threaten the company’s future.

  Christianson is making this objection on behalf of all Installers who may not have

  the financial ability to do so or who may not yet grasp the long ranging impact and

  cost. Further, considering the extensive deficiencies in the language of the

  settlement documents themselves, the complicated nature of the law, and the need

  to retain New Jersey counsel, the Court should not interpret a small number of

  objectors as an indication of class support but instead a reflection that the cost and

  burden of objecting are just too high.

           With respect to the “ability of the defendants to withstand a greater

  judgment” (i.e., another Girsh factor), NIBCO is a well-known multi-national

  manufacture of valves, fittings and flow control products with manufacturing

  facilities throughout the United States. 27    Throughout litigation involving the

  NIBCO PEX failures, NIBCO has continued to grow and acquire new assets,


    27
         See http://www.nibco.com/.

  LEGAL:05708-0504/10800825.1              34
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 42 of 46 PageID: 17561




  companies and product lines. Even if all Class Members who had experienced

  leaks were allowed full reimbursement for their losses, the total settlement value is

  unlikely to exceed a fraction of NIBCO’s total revenues. Further, NIBCO has

  tendered and is receiving and defense and indemnification from its carrier in active

  litigation in Texas. 28 As a result, this factor also does not favor approval.

         3.    Prudential considerations weigh against approval.
         Several Prudential factors weigh against approval, specifically: (1) the

  comparison between the results achieved by the settlement for individual class or

  subclass members and the results achieved—or likely to be achieved—for other

  claimants; (2) whether class or subclass members are accorded the right to opt out

  of the settlement; and, (3) whether the procedure for processing individual claims

  under the settlement is fair and reasonable. In re Prudential Ins. Co. Am. Sales

  Practice Litig. Agent Actions, 148 F.3d 283, 323 (3d Cir. 1998).

               a.     The Settlement is unfair to Installers because it strips them
                      of contribution rights against NIBCO without just
                      compensation.
         As discussed herein, the Settlement would have a disparate impact on

  homeowners and Installers. While the Settlement provides homeowners a way to

  be made whole by bringing defective installation claims against Installers, it does

  the opposite for Installers.

    28
      The nature and extent of NIBCO’s coverage are not fully known to
  Christianson.

  LEGAL:05708-0504/10800825.1                35
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 43 of 46 PageID: 17562




         Because the Settlement only provides compensation for costs associated

  with the actual repair and replacement of the NIBCO Products and related personal

  property of the homeowner, Installers will be unable to recoup several other types

  of damages suffered (e.g., attorney’s fees, builder back charges, payments of

  insurance deductibles, settlements, business reputation damages, business

  interruption, administrative costs in investigating, administering and documenting

  the leaks, etc.) Additionally, the Settlement leaves Installers catastrophically

  vulnerable to homeowner lawsuits as Installers will remain the only viable

  defendant with no true means to defend itself via contribution and indemnification

  cross-claims. 29

                b.   The Settlement prevents Installers from securing a true
                     right of opt out from the Settlement.
         As discussed in the Statement of Interest and other sections, even though

  Installers like Christianson may opt out of the Proposed Class and therefore could

  never recover Settlement Funds, its rights nevertheless are prejudiced because

  NIBCO will likely be able to successfully argue that Christianson and other

  Installers who opt out qualify as a “Releasing Parties” who are barred from

  bringing claims against NIBCO and others in any subsequent suits. Therefore,




    29
      The Installers indemnification obligations to Builders insulate Builders from
  being viable defendants.

  LEGAL:05708-0504/10800825.1            36
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 44 of 46 PageID: 17563




  Settlement may not provide Installers with the true right to opt out of the

  settlement.

                c.   Finally, the procedure for processing individual claims
                     under the settlement is not fair and reasonable.
        As previously discussed, the Settlement distribution process unfairly allows

  NIBCO to independently reject any Claim it decides was caused by improper

  installation practices. ECF No. 173-1 at §§ 1(ff), 14(b). The unreasonableness of

  this is compounded by the fact that if NIBCO rejects a claim, the only avenue for

  relief an Installer will have is to appeal to an engineer chosen by NIBCO . Id. at

  §15(a).

        4.      Finally, In re Baby Products factors weigh against the Settlement
                because the Settlement Amount is critically underfunded and
                inadequate.
        In re Baby Products provides that Courts should analyze the “degree of

  direct benefit provided to the class” by considering, among other things “the

  number of individual awards compared to both the number of claims and the

  estimated number of class members, the size of the individual awards compared to

  claimants’ estimated damages.” 708 F.3d at 174.

        Here, the Settlement does not provide Class Members with a sufficient

  amount of direct benefits. See the Brief in Opposition to Plaintiffs’ Notice of

  Motion for Final Settlement Approval and Related Brief on Behalf of Interested




  LEGAL:05708-0504/10800825.1            37
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 45 of 46 PageID: 17564




  Party, D.R. Horton, Inc. filed in this matter and incorporated by reference as if set

  forth fully at length herein.

                                    CONCLUSION
        It is respectfully submitted that, for the reasons set forth above, Plaintiffs’

  Motion for Final Approval of the Proposed Settlement be denied in its entirety.

  Alternatively, while Christianson posits that this Settlement Agreement should not

  be approved, Christianson’s objection may be satisfied by revisions which preserve

  rights and remedies of Installers like Christianson including, but not limited to, the

  following: (1) clarification to ensure Christianson is not defined as a “Releasing

  Party”; (2) the class is limited to homeowners; (3) the word “Contractor” is deleted

  from the class definition; (4) clarification to ensure class members release any and

  all claims against anyone including, but not limited to, Contractors like

  Christianson for claims arising out of or related to defects in the product; (5) the

  release excludes contribution, indemnity, and similar claims and provides that non-

  parties to the settlement retain the right to assert such claims against Released

  Parties; (6) the settlement agreement contains a covenant by class members not to

  sue anyone for defects in the product; (7) the Gross Settlement Fund amount is

  increased; and, (8) other necessary revisions to ensure the settlement documents

  are reasonably clear and free of ambiguity to avoid unnecessary cost and judicial

  resources.



  LEGAL:05708-0504/10800825.1              38
Case 3:13-cv-07871-FLW-TJB Document 192 Filed 02/27/19 Page 46 of 46 PageID: 17565




  Dated: February 27, 2019            Respectfully submitted,

                                       s/ Gavin J. Rooney
                                      LOWENSTEIN SANDLER LLP
                                      Gavin J. Rooney
                                      Craig Dashiell
                                      One Lowenstein Drive
                                      Roseland, New Jersey 07068
                                      (973) 597-2500

                                      Of counsel

                                      Shelly D. Masters
                                      Nicholas Y. Gavrizi
                                      COKINOS, BOSEIEN & YOUNG PC
                                      Las Cimas IV
                                      900 S. Capital of Texas Hwy, Suite 425
                                      Austin, Texas 78746
                                      (512) 476-1080

                                      Attorneys for Objector Christianson Air
                                      Conditioning and Plumbing, LLC and
                                      Dupree Plumbing Co., Inc.




  LEGAL:05708-0504/10800825.1          39
